DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Claim Objections of Claims 53-54 & 57 have been fully considered and are persuasive.  The Claim Objections of Claims 53-54 & 57 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 44, 47-49, 51-54 and 56-57 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 44, 47-49, 51-54 and 56-57 have been withdrawn. 
Applicant's arguments filed have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(b) rejection of Claim 45, no amendment was made to overcome this rejection, and no argument was presented against the rejection.  Therefore, the 35 USC 112(b) rejection of Claim 45 is maintained. 
Regarding the 35 USC 102(a)(1)/(a)(2) Rejection of Claim 39, Applicant argues that the prior art, McClain, does not disclose a kit.  Examiner respectfully disagrees and notes the term kit is not a term of art not is it sufficiently claimed to distinguish the claimed elements from any collection of various elements which could be adapted for use as claimed.  Therefore, McClain’s roller arrangement, as stated below, may be interpreted as a kit as claimed.  Further, Applicant argues the actuator elements of McClain cannot be interpreted as a thrust rod, due to the fact that “an actuator is linearly extendable”.  Examiner respectfully disagrees and notes that thrust is well known as a reaction to a force, which may in fact be linear.  The fact that the actuator of McClain may be linearly extendable in no way limits its ability to react against a force to which it may be subjected, as disclosed by McClain.  Further, no claim limitations exist which would preclude a “linearly extendable” element from being interpreted as a thrust rod.  Applicant further argues the second end of the thrust rod, disclosed by McClain, is not arranged to be attached to a movable bearing of a roller crusher.  Examiner respectfully disagrees and notes McClain discloses a roller crusher (Col 1, Ln 1-3 , Figures 1-5).  McClain further discloses the connection of the thrust rod (41) to a movable bearing housing (Col 3, Ln 50-53; as illustrated in Fig 1), as cited below.  Examiner notes Applicant makes no specific arguments against the rejections of Claims 40-49, which depend from Claim 39. 
Regarding the 35 USC 102(a)(1)/(a)(2) Rejection of Claim 51, Applicant argues that the prior art, McClain, does not disclose a kit or a method for mounting such a kit to a roller crusher.  Examiner respectfully disagrees and notes the term kit is not a term of art not is it sufficiently claimed to distinguish the claimed elements from any collection of various elements which could be adapted for use as claimed.  Therefore, McClain’s roller arrangement, as stated below, may be interpreted as a kit as claimed.  McClain discloses a roller crusher (Col 1, Ln 1-3 , Figures 1-5).  McClain further illustrates all elements claimed as being mounted (as illustrated in Fig 1), therefore a method for mounting the elements must have existed and said method must have been executed.  McClain still further discloses thrust rods (41) which are further illustrated to have both first and second ends (as illustrated in Fig 1).  McClain still further discloses the seconds ends of thrust rods (41) attached to movable bearing housings (37) (as illustrated in Fig 1), by means of crank arm (35).  Examiner notes Applicant makes no specific arguments against the rejections of Claims 52-54, which depend from Claim 51. 
Regarding the 35 USC 102(a)(1)/(a)(2) Rejection of Claim 55, Applicant argues McClain does not disclose “a deflection distributor or the use of such a distributor with a roller crusher”.  Examiner respectfully disagrees and notes no definition of "deflection distributor'' is disclosed in the instant application, other than the elements comprising said deflection distributor, and no criticality has been recited to further define or require said deflection distributor.  Examiner has interpreted the limitation "deflection distributor'' to be merely descriptive and not functionally defined.  Applicant further argues McClain fails to disclose “thrust rods that have first and second ends and which second end is attached to movable bearings housings that support the second crusher roll”.  Examiner respectfully disagrees and notes, as stated above, McClain discloses these elements as claimed.  Examiner notes Applicant makes no specific arguments against the rejections of Claim 58, which depend from Claim 55. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 45, Ln 2, the limitation "shaft is rigid" is indefinite for failing to particularly point out and distinctly claim the limits of flexibility of the shaft within which the shaft is rigid. Examiner notes that the limitation "shaft is rigid" has been interpreted to mean the shaft has not been explicitly recited to bend, for the purpose of examining the claims and advancing prosecution. If Applicant does not wish this interpretation, a clear recitation of the meaning of the limitation is respectfully requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-41, 48-49, 51, 55 are rejected under 35 U.S.C. 102(a)(1 )/(a)(2) as being anticipated by McClain, et alia (US 2,537,779), hereinafter McClain. 
Regarding Claim 39, McClain discloses a roller crusher including a first roll and a second roll (as illustrated in at least Fig 1 ), comprising, 
a deflection distributing shaft (36) (Col 3, Ln 49; as illustrated in Fig 1 ); 
thrust rods (41) (Col 4, Ln 3; as illustrated in Fig 4) each having first and second ends (as illustrated in at least Fig 4); and 
mounts for attachment of said deflection distributing shaft (37') (Col 3, Ln 51; as illustrated in at least Fig 4) at a first and a second side of a frame of said roller crusher (as illustrated in at least Fig 4), 
wherein a first end of each of said thrust rods is attached to said deflection distributing shaft via a lever (35) (Col 3, Ln 46-47; as illustrated in at least Fig 1 ), and wherein a second end of each of said thrust rods is arranged to be attached to a movable bearing housing (37) (Col 3, Ln 50-53; as illustrated in Fig 1) of said roller crusher. 
Regarding Claim 40, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses the deflection distributing shaft (36) is rotatably suspended in said mounts (37) (Col 3, Ln 68; Fig 1 illustrates thrust rod [ 41] retracted and Fig 3 illustrates thrust rod [ 41] extended, the motion having been supported by the deflection distributing shaft [36] rotating in the mount [37']; further, mount [37] is disclosed as a bearing housing and a skilled Artisan would recognize the round shaft [36] rotates in a bearing housing). 
Regarding Claim 41, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses rotational bearings (37) are arranged between said deflection distributing shaft (36) and said mounts (37'). Examiner notes a skilled Artisan would recognize the round shaft [36] rotates in a bearing housing. 
Regarding Claim 48, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses the roller crusher includes end supports (44) & (44') arranged to be mounted at a frame (10) of the roller crusher at said first and second sides thereof (as illustrated in at least Fig 1 ). 
Regarding Claim 49, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses said thrust rods are arranged to pass by or through said end supports (Fig 1 illustrates the thrust rods mounted on the outside of the frame and therefore passing by the end supports). 
Regarding Claim 51, McClain discloses a method for mounting a deflection distributor refitting kit to a roller crusher, said roller crusher comprising a frame (10) (Col 2, Ln 6-8); 
a first crusher roll (21) and a second crusher roll (29) arranged axially in parallel with each other (as illustrated in Fig 1 ), said first crusher roll being supported in first bearing housings (23) arranged in the frame, said second crusher roll being supported in bearing housings (37) which are configured to be movable 
(Col 3, Ln 50-54); and a hydraulic system (41) configured to adjust the position of the second crusher roll and a crushing pressure between the two crusher rolls (Fig 1 & Fig 4); the method comprising: 
a deflection distributing shaft (36) (Col 3, Ln 49; as illustrated in Fig 1), mounts (37') (Col 3, Ln 51; as illustrated in at least Fig 4) for attaching said deflection distributing shaft to said frame of said roller crusher and thrust rods (41) (Col 4, Ln 3; as illustrated in Fig 4) each having first and second ends (as illustrated in at least Fig 4), 
attaching the second ends of the thrust rods to the movable bearing housings respectively; and attaching the deflection distributing shaft at said frame by means of the mounts.  Examiner notes Fig 1 illustrates all elements claimed as being mounted, therefore a method for mounting the elements must have existed and said method must have been executed. 
Examiner notes the limitation "kit" has been interpreted to mean a collection of elements, for the purpose of examining the claims and advancing prosecution. 
Examiner notes no definition of "deflection distributor'' is disclosed in the instant application, other than the elements comprising said deflection distributor, and no criticality has been recited to further define or require said deflection distributor. Examiner has interpreted the limitation "deflection distributor'' to be merely descriptive and not functionally defined. 
Regarding Claim 55, McClain discloses a frame (10) (Col 2, Ln 6-8); 
first (21) and second (29) crusher rolls arranged axially in parallel with each other(as illustrated in Fig 1 ), said first crusher roll being supported in first bearing housings (23) which are arranged in the frame, said second crusher roll being supported in second bearing housings (37) which are configured to be movable (Col 3, Ln 50-54); 
a hydraulic system (41) (Examiner notes the two hydraulic cylinders comprise the explicitly disclosed system of McClain) configured to adjust the position of the second crusher roll and a crushing pressure between the two crusher rolls (as illustrated between Fig.s 1 & 4) (Examiner notes the limitation "hydraulic system" has been interpreted to mean a system which provides a motive force to one or more elements in the roller crusher; the crusher disclosed by McClain is illustrated to function in this way by varying the distance between rollers [23] & [29] by moving [29] via the lever [39] with the hydraulic cylinder [41], as illustrated between Fig.s 1 & 4); and 
a deflection distributing shaft (36) (Col 3, Ln 49; as illustrated in Fig 1), mounts (37') (Col 3, Ln 51; as illustrated in at least Fig 4) for attaching said deflection distributing shaft at said frame of said roller crusher and thrust rods (41) (Col 4, Ln 3; as illustrated in Fig 4) each having first and second ends (as illustrated in at least Fig 4), wherein the first end of each of said thrust rods is attached to said deflection distributing shaft via a lever (39) (Col 3, Ln 46-47; as illustrated in at least Fig 1 ), and wherein the second end of each of said thrust rods is attached to a movable bearing housing (37) (Col 3, Ln 50-53; as illustrated in Fig 1) of said second crusher roll. 
Examiner notes no definition of "deflection distributor'' is disclosed in the instant application, other than the elements comprising said deflection distributor, and no criticality has been recited to further define or require said deflection distributor. Examiner has interpreted the limitation "deflection distributor'' to be merely descriptive and not functionally defined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-45, 58 are rejected under 35 U.S.C. 103 as being unpatentable over McClain, in view of Gronvall (US 2013/0277478), hereinafter Gronvall. 
Regarding Claim 42, McClain discloses all aspects of the claimed invention, as stated above.  McClain is silent to a flanged roll. Gronvall teaches a roller crusher (1) (Para [0001], Ln 1; Fig 1 ). Gronvall further teaches at least one roll (2) (Para [0024], Ln 3) for a roll crusher, which roll has a flange (5) (Para [0024], Ln 6) attached to each end thereof (Para [0024], Ln 6-7), and which flange extends in a radial direction of the roll and has a height above an outer surface of the roll (Para [0007], Ln 6-7; as illustrated in at least Fig 1 ). Gronvall further teaches these flanges eliminate weak spots at the edge of the rollers, helps maintain the material on the outer roller surface and prevents material from falling over the edge of the roller.  Gronvall is not explicit to a replacement roll, however Gronvall teaches rolls which may be installed in a roller crusher (Para [0007], Ln 1-2), providing an improvement over prior art (Para [0005], Ln 1-2).  A skilled Artisan would therefore recognize the replaceability of the Gronvall rolls, as improvements over previously installed rolls, in a roller crusher. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller, as disclosed by McClain, to include a flange, as taught by Gronvall, in order to eliminate weak spots at the edge of the rollers, helps maintain the material on the outer roller surface and prevents material from falling over the edge of the roller, and further to use the rolls as taught by Gronvall as replacements for existing rolls, as an improvement over the existing rolls. 
Regarding Claim 43, combined McClain/Gronvall teaches all aspects of the claimed invention, as stated above. The combination further teaches the flange comprises a feeding structure on the inside of the flange (Para [0027], Ln 2-3). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FIG EX-1 (annotated McClain Fig 1)
Regarding Claim 44, combined McClain/Gronvall teaches all aspects of the claimed invention, as stated above. McClain is not explicit to replacement bearings, for one or both of the first and second rolls of the roller crusher, however bearings (37) are illustrated to be mounted to the base (10) (Col 2, Ln 26-28; FIG EX-1) using fasteners (Examiner notes the convention used to illustrate a hex head fastener would be recognized by a skilled Artisan) and therefore are intended to be replaceable. Examiner further notes that a skilled Artisan would also recognize bearings are wear elements, requiring periodic replacement due to excessive wear. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller, as disclosed by McClain, to include replacement bearings for the rollers, for one or both of the first and second rolls of the roller crusher, in the event that, due to excessive wear, replacement bearings were required. 
Regarding Claim 45, combined McClain/Gronvall teaches all aspects of the claimed invention, as stated above. McClain is not explicit to said deflection distributing shaft is rigid, however McClain discloses no flexing requirement nor other non-rigid property, therefore Examiner has interpreted the disclosed deflection distributing shaft of McClain to be rigid. 
Regarding Claim 58, McClain discloses all aspects of the claimed invention, as stated above. McClain is silent to a flanged roll. 
Gronvall teaches a roller crusher (1) (Para [0001], Ln 1; Fig 1 ). Gronvall further teaches one roll of the first and second crusher rolls (2) (Para [0024], Ln 3) has a flange (5) (Para [0024], Ln 6) attached to each end thereof (Para [0024], Ln 6-7), and which flange extends in a radial direction of the roll and has a height above an outer surface of the roll (Para [0007], Ln 6-7; as illustrated in at least Fig 1 ). Gronvall further teaches these flanges eliminate weak spots at the edge of the rollers, helps maintain the material on the outer roller surface and prevents material from falling over the edge of the roller. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller, as disclosed by McClain, to include a flange, as taught by Gronvall, in order to eliminate weak spots at the edge of the rollers, helps maintain the material on the outer roller surface and prevents material from falling over the edge of the roller. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over McClain, in view of Euculano, et alia (US 2012/0056027), hereinafter Euculano. 
Regarding Claim 47, McClain discloses all aspects of the claimed invention, as stated above. McClain is silent to at least one accumulator. Euculano teaches a roller crusher (Para [0001], Ln 1-2) having at least one roller (Para [0002], Ln 1-2) one of which is movable and connected to a hydraulic cylinder (Para [0003], Ln 1-5) for the purpose of maintaining or adjusting the gap between the rollers when the crusher is com minuting material. Euculano further teaches at least one accumulator (7) is arranged to be connected to a hydraulic system of the roller crusher (Para [0035], Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller, as disclosed by McClain, to include at least one accumulator, connected to a hydraulic system of the roller crusher, as taught by Euculano, for the purpose of maintaining or adjusting the gap between the rollers when the crusher is com minuting material. 
Claims 50, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over McClain. 
Regarding Claim 50, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses said end supports (44) & (44') are arranged to be coupled to at least one hydraulic cylinder (41) (as illustrated in at least Fig 1) of a hydraulic system of said roller crusher. Examiner notes Col 4, Ln 3-4 discloses the hydraulic cylinders are of the conventional type and Col 7, Ln 39-41 discloses operation of the cylinders. Examiner interprets these disclosures to mean the cylinders are connected to a hydraulic system for the operation of the cylinders, as would be recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller crusher, as disclosed by McClain, to include a hydraulic system for operation of the hydraulic cylinders. 
Regarding Claim 52, McClain discloses all aspects of the claimed invention, as stated above. McClain is not explicit to said deflection distributor refitting kit is mounted in parallel to the hydraulic 
system of the roller crusher, however Examiner notes Col 4, Ln 3-4 discloses the hydraulic cylinders are of the conventional type and Col 7, Ln 39-41 discloses operation of the cylinders. Examiner interprets these disclosures to mean the cylinders are connected to a hydraulic system for the operation of the cylinders, as would be recognized by a skilled Artisan. Examiner ha s further interpreted the limitation 
"mounted in parallel to the hydraulic system of the roller crusher" to mean the cylinders are connected to the hydraulic system of the roller crusher so as to function at the same time, consistent with the disclosure of the instant application (Pg 12, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller crusher, as disclosed by McClain, to include mounting the elements of the deflection distributor, as disclosed by McClain, in parallel to the hydraulic system of the roller crusher, in order to ensure proper functioning of the hydraulic system to support the crushing operation. 
Regarding Claim 56, McClain discloses all aspects of the claimed invention, as stated above. McClain further discloses the deflection distributor is connected to the second roll to adjust the position of the second crusher roll in a direction parallel to the hydraulic system (Examiner notes the second crusher roll is adjustable parallel to the hydraulic system, that is in the plane of the hydraulic system, by means of bearing mount [37’], as illustrated in Fig 1). Examiner has interpreted the limitation "connected to the second roll to adjust the position of the second crusher roll in a direction parallel to the hydraulic system" to mean the cylinders are connected to the hydraulic system of the roller crusher so as to function at the same time as the roller crusher, consistent with the disclosure of the instant application (Pg 12, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller crusher, as disclosed by McClain, to include connecting the elements of the deflection distributor, as disclosed by McClain, to adjust the position of the second crusher roll in a direction parallel to the hydraulic system of the roller crusher, in order to ensure proper functioning of the hydraulic system to support the crushing operation. 
Examiner notes the limitation "deflection distributor" has been interpreted to mean the shaft/lever/hydraulic cylinder elements claimed in Claim 55, for the purpose of examining the claims and advancing prosecution. 
Examiner notes no definition of "deflection distributor'' is disclosed in the instant application, other than the elements comprising said deflection distributor, and no criticality has been recited to further define or require said deflection distributor. Examiner has interpreted the limitation "deflection distributor'' to be merely descriptive and not functionally defined. 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over McClain, in view of Martin, et alia (US 2005/063807), hereinafter Martin. 
Regarding Claim 46, McClain discloses all aspects of the claimed invention, as stated above. McClain is silent to said deflection distributing shaft is hollow and has a wall thickness of 10 to 200mm. Martin teaches an application of a shaft designed to perform as a torsion tube, an analogous application of the deflection distributing shaft as claimed. Martin teaches a hollow shaft (40) (Para [0054), Ln 3-4) 
(Examiner notes the term tube is synonymous with hollow shaft), connected to a lever (38) (Para [0054], Ln 3) (both as illustrated in at least Fig 2). A skilled Artisan would recognize that motion of one lever (38) would cause similar motion of the opposite lever by torsional rotation of the shaft (40). Examiner notes this is disclosed in Pg 5, Ln 14-16 of the instant Application as the purpose of the deflection distribution shaft. 
Martin further teaches the diameter and wall thickness should be selected to vary the torsional strength to meet the desired requirements of the system (Para [0058], Ln 10-14). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller crusher, as disclosed by McClain, to include a hollow shaft having a wall thickness selected to satisfy the torsional requirements of the system, as taught by Martin. 
Allowable Subject Matter
Claims 53-54, 57 would be allowable if rewritten to overcome the rejection(s) under 35 USC§ 112(b) or USC§ 112(pre-AIA ), second paragraph, and/or 35 USC§ 102/103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC§ 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC§ 103 may render the claims not allowable. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 53, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "each of the thrust rods is arranged between the two hydraulic cylinders on the respective side of the second crusher roll". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, McClain, discloses a roller crusher having two hydraulic cylinders for each movable bearing. McClain is silent to "each of the thrust rods is arranged between the two hydraulic cylinders on the respective side of the second crusher roll". 
Regarding Claim 54, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "each of the thrust rods is arranged midway between the two hydraulic cylinders on the respective side of the second crusher roll". 
The closest prior art, McClain, discloses a roller crusher having two hydraulic cylinders for each movable bearing. McClain is silent to "each of the thrust rods is arranged midway between the two hydraulic cylinders on the respective side of the second crusher roll". 
Regarding Claim 57, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "the hydraulic system of the roller crusher comprises two hydraulic cylinders for each movable bearing on the respective sides of the second crusher roll, wherein each of the thrust rods is arranged between the two hydraulic cylinders on the respective side of the second crusher roll, preferably midway between the two hydraulic cylinders on the respective side of the second crusher roll". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, McClain, discloses a roller crusher having two hydraulic cylinders for each movable bearing. McClain is silent to "each of the thrust rods is arranged between the two hydraulic cylinders on the respective side of the second crusher roll, preferably midway between the two hydraulic cylinders on the respective side of the second crusher roll". 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to av0id processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Applicant is encouraged to request an interview with the Examiner to discuss potential amendments to place the instant Application in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delponte (DE2634819), hereinafter Delponte.  Delponte teaches a rolling device for clay, a related art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725